Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 5, 2008 Commission File Number: 000 - 28305 ENERGY QUEST INC. (Exact name of registrant as specified in its charter) Nevada 91 - 1880015 (state or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 850 South Boulder Highway, Suite 169, Henderson, Nevada 89015 (Address of principal executive offices) (702) 568-4131 Issuers telephone number Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨
